181 F.2d 1011
John L. LEWIS et al., Appellants,v.JACKSON & SQUIRE, Inc., et al.
No. 14051.
United States Court of Appeals Eighth Circuit.
April 14, 1950.

Appeal from the United States District Court for the Western District of Arkansas.
William L. P. Burke, Washington, D.C., Jack Rose and G. L. Grant, Fort Smith, Ark., for appellants.
Gutesohn & Ragon, Warner & Warner and Thomas Harper, Fort Smith, Ark., for appellees.
PER CURIAM.


1
Appeal from District Court, D.C., 86 F. Supp. 354, dismissed at costs of appellants, on stipulation of parties.